Citation Nr: 0926880	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
and a rating in excess of 50 percent from June 4, 2008, 
forward, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2000 to July 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDING OF FACT

The Veteran withdrew his appeals for increased ratings on May 
20, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of increased rating have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On May 20, 2009, the Veteran spoke with his representative 
and indicated that he was "happy with [his] current rating 
and compensation" and that he "did not want to waste his 
time nor ours".  This statement was reduced to writing.  

The Board interprets these statements as indicating a desire 
to withdraw his appeals.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to the issues and they must be dismissed.
ORDER

The appeals are dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


